J-S16007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREGORY WARREN HOLMES                      :
                                               :
                       Appellant               :   No. 1187 MDA 2021

        Appeal from the Judgment of Sentence Entered August 19, 2021
                In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0001125-2021


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                   FILED: JULY 25, 2022

        Gregory Warren Holmes brings this direct appeal following the

imposition of a judgment of sentence for one count of robbery. Also, appellate

counsel has filed an application to withdraw his representation and a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). We grant counsel’s

application to withdraw and affirm the judgment of sentence.

        On June 25, 2021, the Commonwealth filed an information charging

Holmes with one count of robbery-taking property from another by force,

which was graded as a third-degree felony. Holmes entered a guilty plea on

July 2, 2021, and sentencing was deferred until August 19, 2021, pending the

completion of a presentence investigation. On that date, the trial court


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S16007-22


sentenced Holmes to serve a term of incarceration of two to four years, which

was at the low end of the standard range of the Sentencing Guidelines. Holmes

did not file a post-sentence motion. Although still represented by private

counsel, Holmes filed, pro se, a timely notice of appeal.

       Private counsel filed with this Court a petition for leave to withdraw her

appearance, which we granted. In addition, we remanded the matter to the

trial court for a determination of whether Holmes is eligible for court-appointed

counsel. The trial court held a Grazier hearing1 and appointed the Luzerne

County Public Defender’s Office to represent Holmes. Thereafter, counsel filed

a Pa.R.A.P. 1925(b) statement and the trial court filed a corresponding

opinion.

       Holmes’s appellate counsel subsequently filed an Anders brief,

indicating that the two issues raised in the Holmes’s 1925(b) statement did

not merit relief. Counsel also indicated that there were no other non-frivolous

issues to raise on appeal and, along with the Anders brief, filed an application

to withdraw as counsel.

       Preliminarily, we have reviewed counsel’s brief and petition, and we

conclude they substantially meet the requirements for counsel seeking to

withdraw from representation on direct appeal. See Commonwealth v.




____________________________________________


1   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).


                                           -2-
J-S16007-22


Orellana, 86 A.3d 877, 879-880 (Pa. Super. 2014).2 Accordingly, we turn to

our own review of the appeal to determine if it is wholly frivolous. See

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (stating

that once an appellate court determines that counsel’s application and brief

satisfy Anders, the court must then conduct its own review of the appeal to

determine if it is wholly frivolous).

       In the Anders brief submitted by counsel, Holmes argues that the trial

court miscalculated his prior record score at the time of sentencing. He also

argues that trial counsel offered ineffective assistance when she incorrectly

informed Holmes of his prior record score, thereby rendering his guilty plea

involuntary.

       We have explained, “[a]ny misapplication of the Sentencing Guidelines

constitutes    a   challenge     to   the      discretionary   aspects   of   sentence.”

Commonwealth v. Sanchez, 848 A.2d 977, 986 (Pa. Super. 2004) (citation

omitted). We review challenges to the discretionary aspects of a sentence, for

an abuse of discretion. Sentencing is a matter vested in the sound discretion


____________________________________________


2 Specifically, counsel seeking to withdraw from representation on direct
appeal under Anders must file a brief that: 1) provides a summary of the
procedural history and facts; 2) refers to anything in the record that counsel
believes arguably supports the appeal; and 3) sets forth counsel’s conclusions
that the appeal is frivolous, and the reasons for that conclusion. See id.
Counsel must also provide a copy of the Anders brief to his client, with an
accompanying letter that advises the client of his right to: 1) retain new
counsel to pursue the appeal; 2) proceed pro se; or 3) raise additional points
deemed worthy of the Court’s attention. See id. at 880. Holmes’s counsel
substantially complied with these requirements.

                                            -3-
J-S16007-22


of the sentencing judge, and a sentence will not be disturbed on appeal absent

a manifest abuse of discretion. See Commonwealth v. Shugars, 895 A.2d

1270, 1275 (Pa. Super. 2006).

      However, it is well settled that there is no absolute right to appeal the

discretionary aspects of a sentence. See Commonwealth v. Hartle, 894

A.2d 800, 805 (Pa. Super. 2006). Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. See Commonwealth v. W.H.M., 932 A.2d 155, 163

(Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

            We conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            720; (3) whether appellant’s brief has a fatal defect,
            Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).

Id. at 170 (citation and brackets omitted).

      The first requirement of the four-part test is met because Holmes timely

brought this direct appeal following the imposition of his sentence. However,

our review of the record reflects Holmes did not meet the second requirement



                                      -4-
J-S16007-22


because he did not raise his challenges to the discretionary aspects of his

sentence in an appropriate post-sentence motion or at the time of sentencing.

Specifically, Holmes did not file any post-sentence motion, nor did Holmes

raise his challenge orally at the sentencing hearing.

      Moreover, this Court has held the failure to preserve a discretionary

sentencing claim with the trial court in a timely post-sentence motion results

in waiver even when appellate counsel petitions for withdrawal in the context

of Anders. See Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc) (“Absent [a timely post-sentence motion or claim

raised during sentencing], an objection to a discretionary aspect of a sentence

is waived.”); see also Commonwealth v. Cox, 231 A.3d 1011, 1016 (Pa.

Super. 2020) (explaining that precedent does not permit “this Court to

address issues that were not properly preserved in the trial court” and “the

mere filing of an Anders brief and petition to withdraw will not serve to

resuscitate claims that were already waived upon the filing of the notice of

appeal”).

      Therefore, we are constrained to conclude that Holmes’s issue is waived,

and we are precluded from addressing its merits. Consequently, the

discretionary aspects of sentencing issue is frivolous because it is not

reviewable on direct appeal. See Commonwealth v. Kalichak, 943 A.2d

285, 291 (Pa. Super. 2008) (stating that when an issue has been waived,

“pursuing th[e] matter on direct appeal is frivolous”).


                                     -5-
J-S16007-22


       Holmes also argues that trial counsel’s alleged ineffectiveness resulted

in Holmes entering an involuntary guilty plea. Specifically, Holmes asserts that

he would not have pled guilty if trial counsel had properly advised him that

his prior record score would classify him as a repeat felon, instead of a prior

record score of 5.3

       Litigation of ineffectiveness claims is not a proper component of a

defendant’s direct appeal and is presumptively deferred for collateral attack

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

See Commonwealth v. Holmes, 79 A.3d 562, 578 (Pa. 2013) (establishing

a deferral rule for ineffectiveness claims litigated after its decision in

Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002)). The Holmes Court

also recognized two limited exceptions to the deferral rule, both falling within

the discretion of the trial court. Id. at 563-564.4 First, the Court held that trial

courts retain discretion, in extraordinary circumstances, to entertain a discrete

claim of trial counsel ineffectiveness if the claim is both apparent from the

record and meritorious. Id. at 563. Second, the Court held that trial courts

also have discretion to entertain prolix claims of ineffectiveness if there is good



____________________________________________


3 The trial court also construed this issue to be a challenge to the effective
assistance of trial counsel. See Trial Court Opinion, 12/23/21, at 3.

4 The Supreme Court later created a third exception to Grant’s general rule
in Commonwealth v. Delgros, 183 A.3d 352 (Pa. 2018), for those situations
where a defendant is statutorily precluded from obtaining subsequent review
under the PCRA. This exception is not applicable in this case.

                                           -6-
J-S16007-22


cause shown and the unitary review permitted is preceded by a knowing and

express waiver by the defendant of the right to seek review under the PCRA.

Id. at 564.

       The facts of this case do not fall within the limited exceptions to the

deferral rule presented by the Holmes Court. Our review of the record

establishes the trial court did not find the claim of ineffective assistance to be

meritorious and apparent from the record as to require immediate

vindication.5 Additionally, Holmes did not allege any good cause for seeking

unitary review of his ineffectiveness claim and did not state he intended to

waive collateral review. Therefore, neither of the exceptions outlined in

Holmes is applicable here. As a result, Holmes cannot seek review of his

ineffectiveness     claim   on    direct   appeal.   Holmes,   79   A.3d   563-564.

Accordingly, we dismiss Holmes’s ineffective assistance of counsel issue

without prejudice to raise this claim in a timely PCRA petition. See

Commonwealth v. Stollar, 84 A.3d 635, 652 (Pa. 2014) (dismissing,

pursuant to Holmes, the appellant’s ineffective assistance of counsel claims

raised on direct appeal without prejudice to pursue them on collateral review).

       In summary, we agree with counsel that the challenge to the

discretionary aspects of sentencing that Holmes wished to raise on appeal is



____________________________________________


5 We observe the trial court noted that, even if it were to ignore the deferral
requirement, it would conclude there was no merit to Holmes’s allegations.
See Trial Court Opinion, 12/23/21, at 3 n.2.

                                           -7-
J-S16007-22


waived. Further, Holmes’s ineffective assistance of counsel claim is not

reviewable on direct appeal and is dismissed without prejudice. In addition,

we have reviewed the certified record and do not discern any other claims that

are non-frivolous. Accordingly, we grant counsel’s application to withdraw and

affirm Holmes’s judgment of sentence.

      Application to withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                                    -8-